FAY, Circuit Judge,
concurring in part and dissenting in part:
Most respectfully, I concur in Section II of Chief Judge Godbold’s opinion but dissent as to Section I. The record in this matter is confusing at best. However, it is clear that summary judgment was entered for defendant and vacated on appeal. As pointed out by the Chief Judge, the Court of Appeals held that the “dates on which the final discriminatory act allegedly occurred and on which Nelson learned or should have learned of the alleged discrimination are unresolved issues of material fact.” Under an amendment to the plaintiff’s complaint, this was alleged to be August 6, 1976. On remand the district court separated the trial and ordered that the first issues to be taken up would be jurisdiction and class certification. In deciding the “jurisdictional issue,” the trial court was addressing the factual question — “was the claim filed within the 180 day limitation period?” Sitting as the finder of fact, the trial court heard all of the evidence, made credibility findings, and resolved that “factually” the court had no jurisdiction. At this initial stage of the trial, there was opportunity to present evidence, testimony, cross-examination and argument of counsel. It was during these proceedings that plaintiff’s counsel attempted to rely upon several hirings by the defendant for department clerk positions which were filled on May 10, 1976 and June 14, 1976.
My review of the record convinces me that the trial judge quite properly ruled on the specific issues raised and presented. As to the plaintiff’s allegations and attempted reliance upon the August 6, 1976 telephone call, the trial judge made credibility findings against the plaintiff. The trial court went on to find that the plaintiff had failed to introduce any evidence upon which it could be concluded that she was qualified for either of the positions filled on May 10 or June 14. In essence, the district court held that the plaintiff had failed to establish a prima facie case on the “jurisdictional” issue. I do not understand the Chief Judge’s discussion as to what the plaintiff was obligated to prove as to the two positions discussed. All of this took place in a “trial setting.” It matters not that this issue had been separated from others. The plaintiff was obligated to establish a prima facie case on the question of jurisdiction. This she failed to do. The Chief Judge’s opinion speaks in terms of “allegations.” This, I do not understand. The pleadings are a matter of record. A pre-trial conference had been conducted. Full discovery had been had. The case was being tried. It was during the trial that the plaintiff first attempted to rely upon the two department clerk positions reflected by defendant’s Exhibit No. 2, but she failed to prove that she was qualified for either. It probably would not be essential, but I find no request by the plaintiff’s attorney to further amend her pleadings to include these hirings as a basis for her complaint. Assuming the issues were being tried by consent and the pleadings would be amended (F.R.Civ.P. 15(b)), it seems to me the plaintiff was required to allege and establish the elements set forth in McDonnell Douglas *681(see footnote 4 of Chief Judge’s opinion).1 Assuming further that the pleadings were so amended, it is clear that the trial court ruled the plaintiff had failed to prove a prima facie case. Pages 98 through 117 of the trial transcript contain a lengthy discussion of the posture of the case, allegations attempted by the plaintiff and the absence of any evidence showing discrimination.2
This matter went to trial upon an allegation that an act of discrimination occurred on August 6, 1976. The plaintiff, at trial, failed to establish such. As an alternate position, the plaintiff attempted to base her case upon two hirings which showed of record to be May 10 and June 14, 1976. Her proof was inadequate and failed to show that she was qualified for either position. The trial court dismissed the case for lack of jurisdiction. Because I believe the record supports this ruling, I would affirm.

. Had jurisdiction been based upon diversity of citizenship, surely the plaintiff would be required to make the necessary allegations to that effect. Assuming the issue of “jurisdiction” were tried separately, most certainly the plaintiff would be required to present evidence and establish the elements of diverse citizenship. The trial would not be the setting for recording allegations.


. It is hard for me to square this discussion and the trial judge’s comments with footnote 5 of the Chief Judge’s opinion.